TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00536-CR


Dana Pierce, Appellant

v.


The State of Texas, Appellee







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 02-615-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file a brief is granted.  Appellant's
counsel, Ms. Patricia J. Cummings, is ordered to tender a brief in this cause no later than June 3,
2004.  No further extension of time will be granted.
It is ordered April 27, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish